Case 2:18-cv-00526-RWS-RSP Document 560 Filed 05/14/20 Page 1 of 2 PageID #: 37807



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    SOL IP, LLC,                                    §
                                                    §
                Plaintiff,                          §
    v.                                              §
    AT&T MOBILITY LLC,                              §
                                                        Case No. 2:18-cv-00526-RWS-RSP
                                                    §
                Defendant,                              LEAD CASE
                                                    §
    ERICSSON INC. and                               §
    NOKIA OF AMERICA CORPORATION,                   §
                Intervenors.                        §
                                                    §
    SPRINT COMMUNICATIONS CO L.P.,                  §
    SPRINT SOLUTIONS, INC., and                     §
    SPRINT SPECTRUM L.P.,                           §
                                                    §
                Defendants,                             Case No. 2:18-cv-00527-RWS-RSP
                                                    §
                                                        CONSOLIDATED CASE
    ERICSSON INC. and                               §
    NOKIA OF AMERICA CORPORATION,                   §
                Intervenors.                        §
                                                    §
     VERIZON COMMUNICATIONS INC.                    §
     and CELLCO PARTNERSHIP d/b/a                   §
     VERIZON WIRELESS,                              §
                                                    §
                  Defendants,                       §   Case No. 2:18-cv-00528-RWS-RSP
     ERICSSON INC. and                              §   CONSOLIDATED CASE
     NOKIA OF AMERICA                               §
     CORPORATION,                                   §
                  Intervenors.                      §


                                                ORDER

          Before the Court is the Joint Motion to Extend Stay of All Deadlines by Plaintiff Sol IP

   LLP and Defendant Cellco Partnership d/b/a Verizon Wireless and Intervenor Nokia of America

   Corp. (collectively, the “Parties”). Dkt. No. 558.
Case 2:18-cv-00526-RWS-RSP Document 560 Filed 05/14/20 Page 2 of 2 PageID #: 37808



          After consideration, the Court GRANTS the Parties’ Joint Motion. It is therefore

   ORDERED that all unreached case deadlines applicable between the Parties are stayed until May

   21, 2020.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 14th day of May, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                               2/2
